Exhibit 10.30

Execution Copy

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “First Amendment”) is
made this 5th day of December, 2002, by and between Exelixis, Inc., a Delaware
corporation (“Exelixis”), and SmithKlineBeecham Corporation, a Pennsylvania
corporation, doing business as GlaxoSmithKline (“GSK”). Exelixis and GSK are
each referred to herein by name or as a “Party” or, collectively, as “Parties”.

WHEREAS, Exelixis and GSK are parties to that certain Loan and Security
Agreement dated October 28, 2002 (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Loan Agreement”)(all
capitalized terms used, but not specifically defined, herein shall have the
meaning provided for such terms in the Loan Agreement); and

WHEREAS, Exelixis has requested that GSK allow Exelixis to use deposit account
#3300366867 as a “pass through” account for securities account #888-02658 and to
deem both accounts as the Deposit Account referred to and defined in the Loan
Agreement and has entered into a certain Control Agreement dated November 13,
2002, by and among Exelixis, GSK and SVB Securities, and has further agreed to
enter into an a control agreement for deposit account #3300366867 and securities
account #886-02658 and to deem both control agreements as the Securities Account
Control Agreement referred to in the Loan Agreement; and

NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, GSK
and Exelixis agree as follows:

 

1. As of the date of this First Amendment, deposit account #3300366867 shall be
used as a “pass though” account for securities account #886-02658 and both
accounts shall be deemed to be the Deposit Account referred to and defined in
the Loan Agreement.

 

2. As of the date of this First Amendment, the Parties shall enter into a
control agreement for deposit account #3300366867 and securities account
#886-02658 and shall deem both control agreements as the Securities Account
Control Agreement referred to and defined in the Loan Agreement.

 

3. As of the date of this First Amendment, Schedule 3.1.3. shall be deleted in
its entirety and replaced with the Schedule 3.1.3 attached hereto and made a
part hereof.

 

4. The Exelixis ratifies and reaffirms all terms, covenants, conditions and
agreements contained in the Loan Agreement.

 

5. All other terms and conditions of the Loan Agreement and all other writings
submitted Exelixis to GSK pursuant thereto, shall remain unchanged and in full
force and effect.

This Amendment shall not constitute a waiver or modification of any of GSK’s
rights and remedies or of any of the terms, conditions, warranties,
representations, or covenants contained in the Loan Agreement, except as
specifically set forth above, and GSK hereby reserves all of its rights and
remedies pursuant to the Loan Agreement and applicable law.



--------------------------------------------------------------------------------

This Amendment may be executed in counterparts, each of which, when taken
together, shall be deemed to be one and the same instrument.

[The remainder of this page his been left intentionally blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment to Loan and
Security Agreement as a sealed instrument as of the date written above.

 

Exelixis, Inc. By:  

/s/ Glen Y. Sato

Name:   Glen Y. Sato Title:   CFO & VP of Legal Affairs SmithKline Beecham
Corporation By:  

/s/ Donald F. Parman

Name:   Donald F. Parman Title:   Vice President & Secretary

 

-3-



--------------------------------------------------------------------------------

EXECUTION COPY

Schedule 3.1.3

DEPOSIT ACCOUNT

 

Bank:

   SVB Securities    3003 Tasman Drive    Mail Sort HG250    Santa Clara,
California 95054    Attn: Operations Manager    Telephone: 408-654-7256   
Facsimile: 408-496-2407

Securities Account Number:

   886-02658

Bank:

   Silicon Valley Bank    Deposit Control Department    3003 Tasman Drive   
Mail Sort HG225    Santa Clara, California 95054    Telephone:
408-654-5512/408-654-3039/408-654-3099    Facsimile: 408-654-6389

Demand Deposit Account Number:

   3300366867

Wiring Instructions:

   Route all domestic wire transfers via FEDWIRE to the following ABA number:

 

TO:

  SIL VLY BK SJ

ROUTING & TRANSIT #:

  121140399

FOR CREDIT OF:

  Exelixis, Inc.

CREDIT ACCOUNT #:

  3300366867

BY ORDER OF:

  [NAME OF SENDER]

 

1